  Case 2:16-mc-50552-BAF ECF No. 69, PageID.1144 Filed 07/30/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN


In Re: SEALED MATTER                            Misc. No. 16-mc-50552-17
                                                Hon. Bernard A. Friedman

                                  /             FILED UNDER SEAL


          MOTION AND ORDER ALLOWING DISCLOSURE OF
         SEARCH WARRANT MATERIALS TO COURT OFFICER

      THE UNITED STATES OF AMERICA previously requested that the

investigation-related documents, consisting of Search Warrants 16-mc-50552

through 16-mc-50552-16, applications for those Search Warrants, accompanying

affidavits, and search warrant returns (“Search Warrant materials”) be sealed to

avoid compromising an ongoing investigation related to the International Union,

United Automobile, Aerospace, and Agricultural Implement Workers of America

(“UAW”) and individuals who worked with or for the UAW. Those warrants were

executed. And partially as a result, a number of individuals were prosecuted. Some

of the overall investigation remains pending.

      In the meantime, however, the United States resolved the investigation of

UAW itself by filing a civil complaint and entering into a consent decree with the

UAW, which appointed a court-officer, a Monitor, to oversee various UAW

activities. Case Number 20-cv-13293, ECF No.10, PageID.374. The government

seeks permission to provide the Search Warrant materials to the Monitor in order

for him to fulfill his duties under the consent decree. As part of its disclosures, the
  Case 2:16-mc-50552-BAF ECF No. 69, PageID.1145 Filed 07/30/21 Page 2 of 3




government seeks to provide the Search Warrant materials, but otherwise requests

that these materials stay sealed in all other respects, including the original

documents on file with the Court remaining under seal.

                                        Respectfully Submitted,

                                        Saima S. Mohsin
                                        Acting United States Attorney


                                        s/Steven P. Cares
                                         Steven P. Cares P68503
                                        Assistant United States Attorney
                                        211 W. Fort Street, Suite 2001
                                        Detroit, MI 48226
                                        steven.cares@usdoj.gov
                                        (313) 226-9139

Dated: July 30, 2021
  Case 2:16-mc-50552-BAF ECF No. 69, PageID.1146 Filed 07/30/21 Page 3 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN


In Re: SEALED MATTER                          Misc. No. 16-mc-50552-17
                                              Hon. Bernard A. Friedman

                                /             FILED UNDER SEAL


               ORDER ALLOWING DISCLOSURE OF
         SEARCH WARRANT MATERIALS TO COURT OFFICER

      Having been fully apprised, and for the reasons set forth in the government’s

motion, the government is permitted to disclose Search Warrants 16-mc-50552

through 16-mc-50552-16, applications for those Search Warrants, accompanying

affidavits, and search warrant returns (“Search Warrant materials”) to the court-

appointed monitor in United States v. Int’l Union, United Automobile, Aerospace,

and Agricultural Implement Workers of America, E.D. Mich. No. 20-cv-13293.

The Search Warrant materials shall stay sealed in all other respects, including the

original documents on file with the Court remaining under seal.

      IT IS SO ORDERED.



                                       David R. Grand
                                       United States Magistrate Judge

Entered: _____________________
           July 30, 2021
